Title: To James Madison from Sylvanus Bourne, 8 April 1804 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


8 April 1804, Amsterdam. Hopes to transmit soon the information JM requested on light fees, quarantine costs, etc. “Having to collect the information from various sources some of which not being the most accessible I am not yet prepared to make out the table.” European affairs remain unchanged. “The discovery of the late conspiracy in France seems to occupy the public mind exclusively at present. The occasion will doubtless be proffited of to streng[t]hen the hands of Govt. & to enhance those sentiments of animosity among the people of France against the English which may be peculiarly necessary to support the bold designs of the C in his military operations.”
